Case: 13-14191     Date Filed: 07/16/2014   Page: 1 of 3


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-14191
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 4:13-cr-00023-HLM-WEJ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DAVID BERMUDEZ-TAPIA,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (July 16, 2014)

Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

      David Bermudez-Tapia, having pleaded guilty to illegal reentry into the

United States in violation of 8 U.S.C. § 1326(a) and (b)(2), appeals his sentence of
                Case: 13-14191        Date Filed: 07/16/2014      Page: 2 of 3


42 months’ imprisonment. Although the district court varied downward and

imposed a sentence four months below the low end of the applicable guideline

range, Bermudez-Tapia argues his sentence is substantively unreasonable. Upon

review, 1 we reject Bermudez-Tapia’s contention and affirm his sentence.

       Bermudez-Tapia has failed to demonstrate any “clear error of judgment” that

would warrant a determination that the district court abused its discretion. United

States v. Irey, 612 F.3d 1160, 1166 (11th Cir. 2010) (en banc). That Bermudez-

Tapia’s sentence did not exceed the guideline range and in fact fell below it is an

indication that his sentence was reasonable, see United States v. Hunt, 526 F.3d

739, 746 (11th Cir. 2008), as is the fact that his sentence fell well below the

statutory maximum, see United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008). Bermudez-Tapia urges us to question the weight the district court assigned

to his sole prior conviction, but such a determination falls within the district court’s

discretion, and we will not substitute our own judgment for that of the district

court. See United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007). The

record demonstrates that the district court carefully considered the circumstances

of Bermudez-Tapia’s offense and Bermudez-Tapia’s own characteristics, including

his youth at the time of his prior conviction. There is no indication the district

       1
         We review the reasonableness of a sentence under a deferential abuse-of-discretion
standard. Gall v. United States, 552 U.S. 38, 41 (2007). The party challenging a sentence bears
the burden to establish that it is unreasonable. United States v. Pugh, 515 F.3d 1179, 1189 (11th
Cir. 2008).


                                                2
             Case: 13-14191    Date Filed: 07/16/2014   Page: 3 of 3


court made a clear error of judgment in fashioning Bermudez-Tapia’s sentence.

Accordingly, we have no basis on which to find the sentence substantively

unreasonable. See Irey, 612 F.3d at 1166.

      AFFIRMED.




                                        3